Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed February 2nd, 2022. By the amendment claims 1-15 are pending with claims 1-5 and 8-11 being amended. The applicant’s amendments have overcome all 35 U.S.C 112 rejections as outlined in the previous Office action. The applicant’s amendments to the specification are accepted.

Response to Arguments
	The applicant’s arguments do not overcome the 35 U.S.C 112(f) interpretation because the argument does not point out structure in the claim limitation or amended the claim to include structure. Paragraph 7 of MPEP 2181.I states:  
“In response to the Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).”

The applicant’s arguments with regard to the air intake of the cross-flow device are found persuasive. A Notice of Allowance is issued herewith. 

Allowable Subject Matter
	Claims 1-15 are allowable. 

	Independent claim 1 is allowable for disclosing an air intake, which leads into said chamber and through which the cross-flow device can introduce air into the separation chamber in a flow direction extending at an angle to the main longitudinal extension direction of the flow channel. 
The closest prior art of Stephens et al. (US 7104403) discloses a separating device for fractionally separating different material out of a feed-material mixture (Abstract), comprising: flow channel (feed duct 12; Col. 6, L6-7), which has a slope, extends in parallel with the direction of gravity in its main
longitudinal extension direction (Col. 6, L6-7), and comprises an inner chamber (Fig. 1), a first end region (top section 24) and a second end region (bottom section 27) opposite the first end region, a material inlet region (15) arranged between the first end region and the second end region and intended for feeding the feed-material mixture into the inner chamber of the flow channel an outlet (25), which is arranged above the material inlet region in the first end region of the flow channel and through which an air stream, containing a lightweight material, can exit the flow channel (Col. 10, L31-35), at least one conveying means, which conveys air through the flow channel (fan 62) and a cross-flow device (intermediate section 30), which is connected to the second end region of the flow channel in flow communication with the flow channel (Fig. 1) and has a separation chamber (14). 
	However, there is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to have an air inlet in the particular configuration recited by the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653